(FRETUS) THIRD AMENDMENT TO LOAN AGREEMENT (Amended and Restated) This Third Amendment to Loan Agreement (Amended and Restated)(this "Third Amendment") is effective as of this 1st day of July, 2011, by and betweenby FRETUS INVESTORS EL PASO LP, a Delaware limited partnership (together with the respective successors and assigns, (“Borrower”), and CAPMARK BANK, a Utah industrial bank (together with its successors and assigns, “Lender”). Recitals A.Borrower and Lender executed that certain Amended and Restated Loan Agreement dated February 28, 2007, amended by First Amendment dated April 25, 2008, as further amended by Second Amendment dated December 31, 2008 (the “Loan Agreement”). Unless otherwise defined herein, capitalized terms shall have the meanings assigned to them in the Loan Agreement. B.The Borrower has requested that the Lender extend the Maturity Date of the Note and the Lender has agreed on the terms and conditions contained herein. Agreement NOW, THEREFORE, in consideration of the above Recitals, the parties hereby agree as follows: 1.In Section 1.1 of the Loan Agreement, the definition of “Maturity Date” is hereby amended to delete the date of “March 1, 2012” and replace it with “November 1, 2012”.All references in the Loan Agreement to the Maturity Date are hereby amended to mean November 1, 2012. 2.Borrower and Related Borrowers, as described herein, have entered into that certain Amended and Restated Cross-Collateralization, Cross-Default and Mortgage Modification Agreement of even date herewith whereby the loans made to the Borrower and the Related Borrowers, and the security pledged therefor, are cross-collateralized and cross-defaulted. 3.The Loan Agreement is hereby amended to include the following definitions in Section 1.1: ““Cross Collateralization Agreement” means that certain Amended and Restated Cross-Collateralization, Cross-Default and Mortgage Modification Agreement dated as of July 1, 2011, by and between the Lender, Borrower and the Related Borrowers.” ““Loans” means, collectively, the Loan made by Lender to the Borrower and the loans made by Lender to the Related Borrowers, more particularly described in the Cross-Collateralization Agreement.” ““HCPI 2 Borrowers” means those entities more particularly described on Exhibit G attached hereto, to whom Lender made loans more particularly described on Exhibit G attached hereto.” ““Related Borrowers” means those entities more particularly described on Exhibit H attached hereto to whom the Lender made certain loans more particularly described on Exhibit H attached hereto.” 4.The Loan Agreement is hereby amended to include a new Section 5.15 as follows: “5.15 Sale of Assets: Release of Facility.Sell, assign, lease or otherwise dispose of (whether in one transaction or in a series of transactions, and whether by asset sale or equity sale, the following facilities owned by the Borrower and the Related Borrowers (the “Related Facilities”), without the prior written consent of the Lender, which consent may be granted or refused in Lender’s sole discretion.Notwithstanding anything to the contrary in this Section 5.15, the Related Facilities may be released from the lien of the applicable mortgage prior to payment in full of the Loan upon the following conditions: a. No Event of Default exists under the Loan, and b. the Lender receives as a prepayment of the Loan, 100% of the principal of the allocated loan amount for such facility estimated as follows, along with all accrued interest related thereto: Facility Estimated Payoff Amount Arborwood Cielo Vista Amber Oaks Seabrook Upon the release of any Related Facility pursuant to the terms of this Section 5.15, the Related Facility shall be released from the obligations of the Cross Collateralization Agreement and the applicable Borrower or Related Borrower shall concurrently be released from any further obligations under the Loan Documents.” 5.HCPI 2 Borrowers join in the execution of this Third Amendment and agree to continue to pay to Lender $666,667 in additional principal payments per month (the “HCPI 2 Additional Payment”) until such time as all debt of the HCPI 2 Borrowers 2 1/2200466.2 (the “HCPI 2 Loan”) is paid in full.At the earlier of the date on which (i) the month immediately following the date on which the HCPI 2 Loan is paid in full or (ii) June 1, 2012, the Borrower and the Related Borrowers shall pay to Lender $865,370 in additional principal payments per month (the “Additional Payment”) in excess of all other payments due by the Borrower and the Related Borrowers to Lender pursuant to their applicable Loan Documents.Lender shall apply the Additional Payment to the Loans in Lender’s sole discretion.If, on February 1, 2012, the HCPI 2 Loan remains outstanding, the Borrower and the Related Borrowers agree to pay to Lender $200,000 in additional principal payments per month in lieu of the Additional Payment until such time as the earlier of (i) the month following the date on which the HCPI 2 Loan is paid in full or (ii) June 1, 2012 (the “Reduced Additional Payment”).Such Reduced Additional Payment shall be in excess of all other payments due by the Borrower and the Related Borrowers to Lender pursuant to their applicable Loan Documents and applied to the Loans in Lender’s sole discretion.Notwithstanding the foregoing, on the earlier of (i) the month immediately following the date on which the HCPI 2 Loan is paid in full or (ii) June 1, 2012, the Borrower and the Related Borrowers shall begin making the Additional Payment to Lender, which shall be applied by Lender as provided herein. 6.The Borrower shall pay a loan repositioning fee in the amount of one-quarter of one percent of the Loan ($10,433.50), and all costs and expenses incurred by the Lender related to this renewal and extension transaction, specifically including, without limitation, reasonable attorneys' fees, recording fees and the costs associated with a title update. 7.This Third Amendment may be executed in counterparts, each of which shall be deemed to be an original, but all of which taken together shall constitute but one the same instrument. 8.The extension of the Maturity Date provided herein is subject to Lender’s receipt of a satisfactory appraisal of the Loyalton property. 9.Waiver of Debt Service Covenant. Commencing on the Effective Date, and continuing through November 1, 2012, the Debt Service Coverage Ratio requirement contained in Section 4.24, pursuant to the Second Amendment to Loan Agreement (Amended and Restated) dated December 31, 2008, is hereby waived, so long as no Event of Default occurs. Except as expressly amended hereby, all other terms and conditions of the Loan Agreement shall remain unchanged and shall continue in full force and effect. The Borrower represents that (a) no Event of Default has occurred that is continuing on the date hereof;and (b) the representations and warranties included in Article III of the Loan Agreement are as true and correct on the date hereof as when originally made, except as such representation or warranty expressly relates to an earlier date. 3 1/2200466.2 IN WITNESS WHEREOF, Borrowers and Lender have caused this Third Amendment to be executed by their respective duly authorized representatives, as of the date set forth above. LENDER: CAPMARK BANK, a Utah industrial bank By:/s/Laura Y. McDonald Name:Laura Y. McDonald Its:SVP/Managing Director BORROWER: FRETUS Investors El Paso LP, a Delaware limited partnership By:Village Oaks Cielo Vista Investors LLC, a Delaware limited liability company Its:General Partner By:FRETUS Investors LLC, a Washington limited liability company Its:Managing Member By:Emeritus Corporation, a Washington corporation Its:Administrative Member By:/s/ Eric Mendelsohn Eric Mendelsohn Its: Senior Vice President Corporate Development 4 1/2200466.2 The Related Borrowers join in the execution of this Third Amendment to evidence their agreement to the terms contained herein: RELATED BORROWERS: EMERICHIP WALLA WALLA LLC, a Delaware limited liability company By:EMERITUS CORPORATION, a Washington corporation its Sole Member By: /s/ Eric Mendelsohn Eric Mendelsohn, Senior Vice President Corporate Development EMERICHIP SAN ANTONIO AO LP a Delaware limited partnership By:Emerichip Texas LLC, a Delaware limited liability company, its General Partner By:ESC G.P. II, Inc., a Washington corporation its Sole Member By: /s/ Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development EMERICHIP PHOENIX LLC, a Delaware limited liability company By:EMERITUS CORPORATION, a Washington corporation its Sole Member By: /s/ Eric Mendelsohn Eric Mendelsohn, Senior Vice President Corporate Development 5 1/2200466.2 EMERICHIP EVERETT LLC, a Delaware limited liability company By:EMERITUS CORPORATION, a Washington corporation its Sole Member By: /s/ Eric Mendelsohn Eric Mendelsohn, Senior Vice President Corporate Development EMERIPREZ LLC, a Delaware limited liability company By:Summerville Senior Living, Inc., a Delaware corporation Its:Sole Member By:/s/ Eric Mendelsohn Name: Eric Mendelsohn Title: Senior Vice President Corporate Development PHNTUS LO JOLIET SCU LLC, a Delaware limited liability company By Emeritus Corporation, a Washington corporation Its Sole Member By: /s/ Eric Mendelsohn Name: By:/s/ Eric Mendelsohn Eric Mendelsohn Its: SVP Corporate Development 6 1/2200466.2 The HCPI 2 Borrowers join in the execution of this Third Amendment to evidence their agreement to the terms contained in Paragraph 5 contained herein: HCPI 2BORROWER: EMERICHIP STOCKTON LLC, a Delaware limited liability company By: Emeritus Corporation, a Washington corporation, its Sole Member By: /s/ Eric Mendelsohn Eric Mendelsohn, Senior Vice President Corporate Development HCPI 2 BORROWER: EMERICHIP DALLAS LP, a Delaware limited partnership By: Emerichip Texas LLC, a Delaware limited liability company, its General Partner By: ESC G.P. II, Inc., a Washington corporation, its Sole Member By:/s/ Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development 7 1/2200466.2 HCPI 2 BORROWER: EMERICHIP EL PASO LP a Delaware limited partnership By: Emerichip Texas LLC, a Delaware limited liability company, its General Partner By: ESC G.P. II, Inc., a Washington corporation, its Sole Member By:/s/ Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development HCPI 2 BORROWER: EMERICHIP CAMBRIA AO LP a Delaware limited partnership By: Emerichip Texas LLC, a Delaware limited liability company, its General Partner By: ESC G.P. II, Inc., a Washington corporation, its Sole Member By:/s/ Eric Mendelsohn Eric Mendelsohn Senior Vice President Corporate Development 8 1/2200466.2 EXHIBIT G HCPI 2 Borrowers 1. Emerichip Stockton LLC 2. Emerichip Dallas LP 3. Emerichip El Paso LP 4. Emerichip Cambria AO LP 9 1/2200466.2 EXHIBIT H Related Borrowers PHNTUS LO Juliet SCU LLC, a Delaware limited liability company Emeriprez LLC, a Delaware limited liability company Emerichip Everett LLC, a Delaware limited liability company Emerichip Phoenix LLC, a Delaware limited liability company Emerichip San Antonio AO LP, a Delaware limited liability company Emerichip Walla Walla LLC, a Delaware limited liability company 10 1/2200466.2
